BLUE, Chief Judge.
Juan Banda timely appeals the summary denial of his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. Because his claims either were or should have been raised on direct appeal, we affirm. See Banda v. State, 536 So.2d 221 (Fla.1988) (rejecting claim of error in jury instruction); see also Cook v. State, 792 So.2d 1197, 1200-01 (Fla.2001) (holding that admissibility of evidence and defendant’s ab*1047sence at critical stages were issues for direct appeal).
Affirmed.
CASANUEVA and STRINGER, JJ„ Concur.